Citation Nr: 1813129	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  17-51 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural hearing loss (SNHL). 

2.  Entitlement to service connection for a low back condition. 

3.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1958 to November 1960.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Louisville, Kentucky. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for bilateral SNHL is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The competent medical evidence does not demonstrate that hydrocephalus or any other TBI residuals are attributable to the Veteran's active service or any incident of service.

2.  The competent medical evidence does not demonstrate that a low back condition is attributable to the Veteran's active service or any incident of service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a TBI have not been met.  38 U.S.C. §§ 1112, 1113, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).

2.  The criteria for service connection for a low back condition have not been met.  38 U.S.C. §§ 1112, 1113, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. 
§§ 5103, 5103A; 38 C.F.R. § 3.159; see also Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).  

The Board is cognizant that a portion of the Veteran's service treatment records (STRs) from his period of active duty have not been associated with the claims file.  VA is required to obtain relevant documents held by any Federal department or agency that the Veteran adequately identifies and authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(e).  The Board acknowledges that VA has a heightened duty to assist the Veteran in developing his claims since the records may have been lost, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); O' Hare v. Derwinski, 1 Vet. App. 365 (1991).  Case law does not, however, lower the legal standard for proving a claim for service connection but simply increases the Board's obligation to consider that evidence which may be favorable to the Veteran.  Russo v. Brown, 9. Vet. 46, 51 (1996). 

In this case, the RO notified the Veteran on several occasions, most recently in a February 2017 letter, that he was requested to provide dates and locations of treatment during service, as well as statements from persons he knew in service who might have information about his claimed disabilities.  While the Veteran responded with subsequent lay statements, these statements do not contain the type of specific information upon which VA could base a further search for service treatment records.  The Board will thus proceed with the record as currently constituted.  


Applicable laws and regulations

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing that a purported injury or disease is connected to service, such that a veteran is entitled to potential benefits, requires competent and credible evidence of the following three things: (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship, i.e. a nexus, between the disease or injury in service and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009). 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")).  VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C. § 1154(a).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102. 

Residuals of TBI

The Veteran contends that hydrocephalus, which he was diagnosed with after service, developed as a direct result of a TBI that he experienced in service, and that accordingly he is entitled to service connection for residuals of an in-service TBI.  Specifically, he asserts that he was involved in a motor vehicle accident while on duty in June 1959 that resulted in a head injury for which he received treatment for in service.  After consideration of the record, the Board finds that the preponderance of the evidence is against a determination that service connection is warranted for residuals of a TBI.  

A review of the available service medical and personnel records does not reflect that the Veteran ever complained of or was treated for any symptomatology that could be considered a residual of an in-service TBI.  Most importantly, the August 1960 separation examination shows that the Veteran was evaluated as having no abnormalities, and there is no indication on the examination report that the Veteran ever received treatment for a head injury.  Furthermore, on the Veteran's corresponding Report of Medical History, also dated in August 1960, he did not report experiencing any associated symptoms while in service. 

In a statement dated in April 1991, an O.B. reported that the Veteran was involved in a motor vehicle accident that occurred on June 2, 1959.  According to O.B., the Veteran received treatment for head and back injuries and was in the hospital for 10 days recovering from those injuries.  In an undated statement the Veteran also confirmed that he was in the hospital for 10 days beginning June 2, 1959, and received treatment for a head injury.  

Post-service medical records from Saint Thomas Hospital dated in December 2001 show that the Veteran sought treatment for symptoms of unsteadiness and forgetfulness that he had been experiencing for the past six months.  A CT scan revealed obstructing hydrocephalus.  Subsequent medical records indicate that the Veteran had two shunts placed and that he underwent revision surgery in June 2002 after experiencing increased symptoms of headaches and ataxia.  

In an evaluation of the shunt implantation by a Dr. K.Z. dated in October 2002, Dr. K.Z. stated that the Veteran reported no history of closed head injury, but did endorse experiencing walking difficulties, balance problems, urinary urgency, and short-term memory loss.  Dr. K.Z.'s evaluation revealed no abnormalities, but partial shunt malfunction was still suspected.  Subsequent records reflect that the Veteran was seen for follow-up evaluations in August 2004 and May 2007, and on both of these evaluation it was Dr. K.Z.'s impression that the shunt was performing perfectly fine, and the Veteran was not experiencing any adverse symptomatology.  

Medical records from MultiCare Spec show a history of examinations beginning in December 2005 to monitor the progression of the Veteran's hydrocephalus and associated symptomatology.  The initial December 2005 CT scan was negative for any abnormalities, while an August 2008 MRI revealed moderate generalized cortical atrophy with evidence of chronic ischemic microvascular disease and no evidence of hydrocephalus or acute intracranial pathology.  Subsequent CT scans in October 2009 and January 2011 similarly showed no evidence of hydrocephalus or any associated symptomatology. 

Upon consideration of the record, the Board confirms that the preponderance of the evidence is against a determination that service connection is warranted for residuals of a TBI.  To begin, although the Board acknowledges that VA has a heightened duty to assist the Veteran in establishing support for his claim in light of the missing service medical records, he has not submitted any objective medical evidence which would tend to suggest that he experienced a TBI in service or that he developed residual symptoms while in service that have persisted to the present day.  The residual symptomatology for which the Veteran is seeking service connection are internal medical disorders not readily identified and diagnosed without specific medical testing, for which the Veteran has not been shown to possess the training or expertise to perform.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Without any objective medical evidence to support a finding that the Veteran suffered a TBI in service which resulted in the development of residual conditions, service connection on a direct basis pursuant to 38 C.F.R. § 3.303(a) is denied.  

The Veteran has not been afforded an examination in connection with his residuals of a TBI service connection claim, but VA does not have a duty to provide an examination in every case.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  The duty to provide an examination arises only where there is an indication that a disability may be associated with the Veteran's service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (VA's duty to provide an examination only triggered if the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event.).   Here, there is clear evidence in the file that the Veteran has had hydrocephalus since 2000, but there is nothing to support the Veteran's contention that the hydrocephalus or any other symptoms which may be associated with a TBI are related to service.  Moreover, during the October 2002 evaluation with Dr. K.Z. the Veteran reported that he had no history of head injury, which clearly contradicts his current assertion of having experienced a head injury in service and calls the credibility of such an assertion well into question.  Accordingly, there is no duty to provide the Veteran with an examination to evaluate the etiology of his TBI residuals.  Without any competent evidence in support of the Veteran's claim, the Board finds that service connection is not warranted pursuant to 38 C.F.R. § 3.303(d), and as such, the Board finds that service connection for TBI residuals is denied in total. 

As the preponderance of the evidence is against the Veteran's claim of service connection for residuals of a TBI, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Low Back Condition

The Veteran contends that he has a low back condition that is the direct result of an in-service back injury that he experienced due to a motor vehicle accident.  After consideration of the record, the Board finds that the preponderance of the evidence is against a determination that service connection is warranted for a low back.  

A review of the available service medical and personnel records do not reflect that the Veteran ever complained of or was treated for any symptomatology of a low back condition.  Most importantly, the August 1960 separation examination shows that the Veteran was evaluated as having no abnormalities, and there is no indication on the examination report that the Veteran ever received treatment for a back injury.  Furthermore, on the Veteran's corresponding Report of Medical History, also dated in August 1960, he did not report experiencing any symptoms related to a back injury. 

As detailed above, an O.B. in an April 1991 statement reported that the Veteran received treatment for head and back injuries caused by a motor vehicle accident in June 1959 and was in the hospital for 10 days recovering from those injuries.  In an undated statement the Veteran also confirmed that he was in the hospital for 10 days beginning June 2, 1959, and received treatment for a back injury.  The Veteran also reported that he underwent lower back surgery in 1979.

Although several post-service medical records reflect that the Veteran has consistently reported undergoing lower back surgery in 1979, there are no actual medical records which document this surgery and the surrounding treatment related to the surgery.  The Veteran reported that the surgery occurred at St. Joseph Mercy Hospital; however, a request to the hospital for records pertaining to the surgery returned only records detailing an unrelated surgery the Veteran underwent in 1994.  

VA treatment records dating from June 2011 do not show continued treatment for a back condition or any symptoms related to a back condition.  An April 2015 outpatient record does reflect that the Veteran reported experiencing back pain, but no subsequent treatment or diagnoses follow.  

Upon consideration of the record, the Board confirms that the preponderance of the evidence is against a determination that service connection is warranted for a low back condition.  Again, the Board acknowledges that VA has a heightened duty to assist the Veteran in establishing support for his claim in light of the missing service medical records, but he has not submitted any objective medical evidence which would tend to suggest that he developed a back condition in service or that he received any treatment for a back condition.  The diagnosis and identification of any such condition would require specific medical training, for which the Veteran has not been shown to possess the training or expertise to perform.  See Woehlaert, 21 Vet. App. at 462.  Without any objective medical evidence to support that the Veteran developed a back condition in service, service connection on a direct basis pursuant to 38 C.F.R. § 3.303(a) is denied.  

The Veteran has not been afforded an examination in connection with his low back condition service connection claim, but again VA does not have a duty to provide an examination in every case.  Waters, 601 F.3d at 1274; see also McLendon, 20 Vet. App. at 83.  Currently, there is no evidence in the record that suggests that the Veteran is even experiencing a chronic low back condition, as he is not receiving any treatment from his local VA medical center for a back condition and has not submitted any medical records to show that he had received treatment in the past for a low back condition from private medical treatment providers.  Even if the Board were to assume that the Veteran does currently have a low back condition on the basis of his reported history of low back surgery, there is no objective medical evidence in the claims file which would tend to suggest that any diagnosable low back condition is related to service.  Accordingly, there is no duty to provide the Veteran with an examination to evaluate the etiology of any diagnosable low back condition.  Without any competent evidence in support of the Veteran's claim, the Board finds that service connection is not warranted pursuant to 38 C.F.R. § 3.303(d), and as such, the Board finds that service connection for a low back condition is denied in total. 

As the preponderance of the evidence is against the Veteran's claim of service connection for a low back condition, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C. § 5107(b).  The Veteran is certainly welcome to apply to reopen this claim in the future, particularly if he is eventually diagnosed with a chronic low back disorder.


ORDER

Service connection for residuals of a TBI is denied. 

Service connection for a low back condition is denied.  


REMAND

Before the Board makes a determination as to the claim of entitlement to service connection for bilateral SNHL, further development of the record is necessary.  The Veteran was afforded a VA audiology examination in April 2015 to evaluate the nature and etiology of his bilateral SNHL.  The examiner administered a hearing examination and confirmed that the Veteran had bilateral SNHL for VA purposes.  However, the examiner declined to offer an opinion as to the etiology of the Veteran's bilateral SNHL.  After noting that there were no available service records documenting any audiological testing other than an informal spoken voice assessment as part of the August 1960 discharge examination, the examiner stated that they would be unable to determine the etiology of the SNHL without resorting to speculation.  

The Board cannot make a determination as to the Veteran's claim without an opinion regarding the nature and etiology of the bilateral SNHL that has a clear rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate).  Although the VA examiner correctly noted that the claims file did not contain any records documenting diagnosis of or treatment for hearing loss in service, they declined to actually opine as to the etiology of the hearing loss despite having a multitude of data points to rely on.  The Board would note that all that is requested is an equipoise opinion, not a scientific certainty, as to the etiology of hearing loss.  Therefore, this claim must be remanded in order to elicit an addendum opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran's claims file to the April 2015 VA examiner, or, if that examiner is not available, to another qualified VA examiner, for the purpose of providing an opinion as to the nature and etiology of  the Veteran's bilateral SNHL.  All necessary diagnostic testing and evaluation should be performed, and all findings set forth in detail.  

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the bilateral SNHL is related to the Veteran's active service.  In setting forth this opinion, the examiner should take into consideration the Veteran's account of noise exposure while in service and his military occupational specialty (MOS) as a Heavy Vehicle Driver.  All opinions must be supported by a rationale in a typewritten report.

2.  After completing the above action the RO must readjudicate the issue on appeal.  If any benefit remains denied, the RO must provide the Veteran and his representative with a supplemental statement of the case, and provide an opportunity to respond, before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


